Exhibit 12.1 CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (365 ) $ (67 ) $ (975 ) $ (843 ) Fixed Charges 454 467 1,392 1,414 Total Earnings $ 89 $ 400 $ 417 $ 571 Fixed Charges Interest Expense $ 445 $ 456 $ 1,364 $ 1,376 Amortization of Debt Costs 7 10 23 33 Interest Element of Rentals 2 1 5 5 Total Fixed Charges $ 454 $ 467 $ 1,392 $ 1,414 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended September 30, 2007 and 2006 were insufficient to cover fixed charges by $365 million and $67 million, respectively.Earnings for the nine months ended September 30, 2007 and 2006 were insufficient to cover fixed charges by $975 million and $843 million, respectively.As a result of such deficiencies, the ratios are not presented above.
